MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                     FILED
regarded as precedent or cited before any                            Jul 30 2019, 8:24 am

court except for the purpose of establishing                              CLERK
the defense of res judicata, collateral                               Indiana Supreme Court
                                                                         Court of Appeals
                                                                           and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
R. Patrick Magrath                                        Curtis T. Hill, Jr.
Madison, Indiana                                          Attorney General of Indiana

                                                          Lauren A. Jacobsen
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana


                                           IN THE
    COURT OF APPEALS OF INDIANA

Christian A. Stewart,                                     July 30, 2019
Appellant-Defendant,                                      Court of Appeals Case No.
                                                          19A-CR-411
        v.                                                Appeal from the
                                                          Ripley Circuit Court
State of Indiana,                                         The Honorable Ryan J. King,
Appellee-Plaintiff.                                       Judge
                                                          The Honorable Jeffrey L. Sharp,
                                                          Special Judge
                                                          Trial Court Cause No.
                                                          69C01-1705-F2-6



Altice, Judge.




Court of Appeals of Indiana | Memorandum Decision 19A-CR-411 | July 30, 2019                  Page 1 of 18
[1]   Following a jury trial, Christian Stewart was found guilty of Level 2 felony

      conspiracy to commit burglary and Level 4 felony unlawful possession of a

      firearm by a serious violent felon. He raises the following two restated issues

      on appeal:


              I. Did the State present sufficient evidence to support Stewart’s
              conspiracy to commit burglary conviction?


              II. Is his sentence inappropriate in light of the offenses and the
              character of the offender?


[2]   We affirm.


                                   Facts & Procedural History
[3]   On the morning of May 16, 2017, homeowner David Wood, along with his

      employees Roger Marquardt and Ed Robinson, were working in Wood’s tractor

      and mower repair shop, which was located in Wood’s garage on his rural

      property in Ripley County, Indiana. Around 10:30 a.m., a man, later

      determined to be Stewart, approached from the woods, not the driveway, and

      came in the door “out of breath . . . and [] just kind of acting funny.” Transcript

      Vol. 3 at 79. Stewart was carrying his shirt, balled up and tucked under his arm.

      Stewart said he did not know where he was, and he asked for a ride or to use a

      phone. Wood gave Stewart a phone to use, and they could hear him yelling on

      the call. Afterward, Stewart said that his girlfriend and brother were going to

      pick him up near a farmhouse, and, in the course of that conversation, Stewart

      mentioned that they would be driving a small red Chevy pick-up truck.


      Court of Appeals of Indiana | Memorandum Decision 19A-CR-411 | July 30, 2019   Page 2 of 18
[4]   Stewart started walking down the lane, which Wood shared with adjoining

      landowner, Don Baumgartner. Wood asked Robinson to use his all-terrain

      four-wheeler (ATV) and give Stewart ride. Robinson did so, and when they

      reached a bridge, Stewart directed Robinson to turn down a lane, telling

      Robinson, “we was right back that road there[.]” Id. at 118. Robinson turned

      on the lane, which served as a driveway to Baumgartner’s property, and he

      noticed that Baumgartner’s usually-closed gate was bent and laying on the

      ground. Wood, watching from his driveway, saw Robinson and Stewart turn

      on Baumgartner’s driveway, which he knew was usually gated and locked.

      Wood and Marquardt got on another ATV and drove to investigate what was

      happening. When they reached the driveway, Wood saw that the gate was off

      its hinges and knocked off to the side.


[5]   Meanwhile, Robinson was driving Stewart around the property – through a

      creek, fields, and woods – looking for what Stewart said was a red Chevy S10

      pick-up truck. Eventually they returned to the driveway, where they met up

      with Woods and Marquardt. The men turned off the loud ATV engines, but

      heard the sound of another engine coming from the direction of the creek.

      Stewart’s demeanor changed – he got “real nervous” – and, without any

      investigation as to what the sound was, Stewart immediately said “[t]hat’s not

      them” and “they are not over there,” referring to his girlfriend and brother in

      the truck. Id. at 74, 88, 116. Wood, Robinson, and Marquardt walked to the

      sound and discovered that the running engine was Baumgartner’s tractor,

      tipped over on its side in the creek against a tree, with tires spinning and a bush


      Court of Appeals of Indiana | Memorandum Decision 19A-CR-411 | July 30, 2019   Page 3 of 18
      hog attached. The tractor had a piece of rope, later identified by Baumgartner

      as having been taken from his barn, tied to the back of it. Robinson checked

      Baumgartner’s hunting cabin and saw that it had been broken into and was “in

      shambles.” Id. at 121.


[6]   Wood drove home on an ATV to call the Ripley County Sheriff’s Department

      (RCSD). Marquardt stood near the broken gate and Robinson stayed near the

      tractor with Stewart, but then Stewart walked away toward Marquardt,

      approaching him aggressively. The shirt that had been balled up under his arm

      was now wrapped around his hand. Marquardt yelled at Stewart to stay back

      but Stewart bumped his chest into Marquardt twice. The two yelled at each

      other and, at some point, Marquardt pushed Stewart away and told him to sit

      down, which he did, placing his shirt on the ground and exposing part of a

      handgun. Marquardt kicked away the gun, which landed at Robinson’s feet as

      he was approaching. Robinson picked it up and, after checking and finding that

      it was loaded, he cleared the chamber and put it in a lock box on his ATV.


[7]   Around this time, Wood returned and informed them that he had called the

      authorities. Stewart remarked that he could not be there when the police

      arrived and said, “I can’t get into trouble.” Id. at 100. Stewart also picked up a

      rock, hit himself in the head with it, and said “I’m stupid.” Id. at 97. A few

      minutes later, Stewart stood up and tried to walk by Marquardt, who held out

      his arms to stop Stewart from passing. Stewart was angry and threatened, “I

      can make one phone call and . . . can have the Arian Nation Brotherhood down

      here, within just a little bit.” Id. at 100-01. Stewart calmed and sat down, and

      Court of Appeals of Indiana | Memorandum Decision 19A-CR-411 | July 30, 2019   Page 4 of 18
      various other neighbors arrived, including Baumgartner. Shortly thereafter,

      around 11:30 a.m., RCSD Lieutenant Randy Holt arrived at the scene.


[8]   Stewart told Lieutenant Holt that he and his pregnant girlfriend, who he

      identified as Chelsea Baxter, and his cousin had been traveling in his girlfriend’s

      aunt’s red Ford Explorer, got lost, then stuck, and he walked for help.

      Lieutenant Holt secured Stewart’s 9mm Glock handgun from Robinson and

      called for back-up. Stewart was transported from the scene. Lieutenant Holt

      then examined the tractor and Baumgartner’s cabin, where he observed that the

      door was kicked in, the lock was broken, paneling was torn off the walls, a

      mattress was flipped over, and a back window had been broken out. He also

      noted that the bench seats of a nearby wooden picnic table had been removed,

      and they were scattered around an area that appeared to have vehicle ruts in the

      mud.


[9]   As Lieutenant Holt and another deputy were examining the scene, Wood and

      Marquardt returned to Wood’s home, and Wood spoke with Mrs. Monk, a

      neighbor, who was trying to determine if one of the other individuals that police

      were looking for was female because a woman named Kelsey Luellen, who was

      later identified as Stewart’s girlfriend, had knocked on the Monks’ door and

      asked for help. Luellen said that her aunt’s dog had jumped out of the back of

      her truck as she was driving and that, while searching for the dog, she had

      gotten her truck stuck in some mud. Mr. Monk initially agreed to help, but

      after being notified of what was happening at Baumgartner’s property, he did

      not pull the truck from the mud and, instead, waited for police to arrive.

      Court of Appeals of Indiana | Memorandum Decision 19A-CR-411 | July 30, 2019   Page 5 of 18
[10]   Lieutenant Holt and another deputy arrived and spoke to Luellen, who

       identified herself as Stewart’s girlfriend and said she was looking for a lost dog

       and got stuck. Lieutenant Holt noticed that the red Chevy S10 pick-up had a

       portion of rope tied to its back bumper, which Baumgartner identified as being

       the other portion of the rope that someone had taken from his barn and tied to

       the tractor. The pick-up truck was towed to the RCSD headquarters where

       officers conducted a search pursuant to a warrant. In addition to the rope,

       police found other items taken from Baumgartner’s property including a

       machete, a toilet seat, and an axe. Officers also found in the truck Stewart’s

       wallet and identification card, a handwritten letter to Stewart, Luellen’s wallet

       and driver’s license, a Glock handgun case with a serial number that matched

       the serial number of the gun that Stewart had been carrying, and items

       considered by police to be “burglary tool[s],” including two sets of gloves, two

       bandanas, a ski mask, and flashlights. Transcript Vol. 4 at 59, 64, 70. The

       license plate on the truck was registered to Stacie and Kayla Luellen.


[11]   Before Luellen was transported to jail, officers were called to a third scene,

       which was within a mile of the other two locations. Ron Perry, who was taking

       care of a farmhouse belonging to his brother-in-law, Martin Bruegge, contacted

       police because there was a noise coming from inside the house and a few

       windows had been broken out. Responding officers heard commotion inside

       the house, “like somebody was throwing stuff around inside” and then saw a

       male looking out an upstairs window. Transcript Vol. 3 at 236. Officers yelled

       for the man, later determined to be Stewart’s younger brother, Cameron


       Court of Appeals of Indiana | Memorandum Decision 19A-CR-411 | July 30, 2019   Page 6 of 18
       Stewart, to come outside. Cameron remained in the house in a standoff with

       officers for about forty-five minutes. Indiana State Police officers had arrived

       and were sending in a K-9 when Cameron exited through a side window and

       ran. The K-9 caught and detained him. While attempting to flee, Cameron

       threw an object that was later identified as a loaded .45 caliber semi-automatic

       handgun. Officers entered the Bruegge house and discovered that every room

       had been “completely ransacked” and a safe had been moved to the middle of

       the kitchen floor. Transcript Vol. 4 at 13.


[12]   On May 22, 2017, the State charged Stewart with Count, Level 2 felony

       conspiracy to commit armed burglary; Count II, Level 4 felony serious violent

       felon in possession of a firearm; Count III, Level 5 felony burglary; Count IV,

       Level 5 felony burglary; Count V, Class A misdemeanor theft; Count VI, Level

       6 felony theft; and Count VII, Class A misdemeanor possession of a handgun

       without a permit. The State later amended Counts I and II and dismissed the

       remaining counts.


[13]   While awaiting trial in the Ripley County Jail, Stewart wrote four emails to

       Luellen, who was also in jail. 1 Stewart told Luellen: “I feel guilty about us

       getting wrapped up in this bull sh*t”; “none of this sh*t would have happened if

       I wouldn’t have dragged you in my life”; “I love you Kelsey Cheyenne

       Stewart”; and “I’m sorry for everything. I feel like I put you through this shit



       1
         Because security policy prohibits offenders from directly contacting codefendants, Stewart sent the emails
       indirectly to Luellen by sending the emails to Stacey Luellen.

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-411 | July 30, 2019                      Page 7 of 18
       and I regret it.” Id. at 89-90. He also told her “I hate seeing you in this position

       because it’s not where you belong.” Id. at 90.


[14]   At the three-day December 2018 jury trial, the State presented testimony from

       Wood, Robinson, and Marquardt, as well as various law enforcement officers,

       and the property owners, Baumgartner, Monk, and Bruegge. The defense

       rested without presenting evidence. The jury found Stewart guilty of conspiracy

       to commit armed burglary, and he thereafter pled guilty to unlawful possession

       of a firearm by a serious violent felon. At the sentencing hearing, the trial court

       identified several aggravators and found that Stewart’s guilty plea to Count II

       was a mitigator factor, although it was “significantly diminished” by the fact

       that he pled guilty after the jury found him guilty of possession of a firearm.

       Appellant’s Appendix Vol. 3 at 52. The trial court sentenced Stewart, then age

       twenty-three, to thirty years for his Level 2 felony conviction and to a

       consecutive 12-year term for his Level 4 felony conviction, resulting in an

       aggregate sentence of forty-two years. The sentencing order directed that

       “[b]ased on the numerous violations of the rules at the Ripley County Jail and

       repeated physical altercations with other inmates, the Court finds that the

       Defendant poses a serious security risk while incarcerated” and recommended

       that the Indiana Department of Correction “place [Stewart] in a maximum level

       security facility.” Id. at 54. Stewart now appeals.




       Court of Appeals of Indiana | Memorandum Decision 19A-CR-411 | July 30, 2019   Page 8 of 18
                                        Discussion & Decision
                                    I. Conspiracy to Commit Burglary

[15]   Stewart claims that the evidence was insufficient to support his conviction for

       conspiracy to commit burglary. Our standard of review for sufficiency claims

       is well settled. Dickenson v. State, 835 N.E.2d 542, 551 (Ind. Ct. App. 2005),

       trans. denied. We do not reweigh the evidence or assess the credibility of

       witnesses. Id. We look to the evidence and the reasonable inferences to be

       drawn therefrom that support the verdict. Id. We will affirm the convictions if

       there is sufficient probative evidence from which a reasonable jury could have

       found the defendant guilty beyond a reasonable doubt. Id. at 552. “A

       judgment may be sustained based on circumstantial evidence alone if that

       circumstantial evidence supports a reasonable inference of guilt.” Davis v. State,

       791 N.E.2d 266, 270 (Ind. Ct. App. 2003) (citing Maul v. State, 731 N.E.2d 438,

       439 (Ind. 2000)), trans. denied.


[16]   To convict Stewart of conspiracy to commit burglary as charged, the State was

       required to prove that (1) Stewart agreed with Cameron and/or Luellen to

       commit armed burglary and (2) that one of them performed an overt act in

       furtherance of the agreement, namely breaking and entering the building or

       structure of Bruegge or Baumgartner with the intent to commit theft while

       armed with a handgun. See Ind. Code § 35-41-5-2. The State is not required to

       establish the existence of a formal express agreement to prove a conspiracy.

       Dickenson, 835 N.E.2d at 552. It is sufficient if the minds of the parties meet

       understandingly to bring about an intelligent and deliberate agreement to

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-411 | July 30, 2019   Page 9 of 18
       commit the offense. Weida v. State, 778 N.E.2d 843, 847 (Ind. Ct. App. 2002).

       “‘The agreement as well as the requisite guilty knowledge and intent may be

       inferred from circumstantial evidence alone, including overt acts of the parties

       in pursuance of the criminal act.’” Erkins v. State, 13 N.E.3d 400, 407 (Ind.

       2014) (quoting Survance v. State, 465 N.E.2d 1076, 1080 (Ind. 1984)).


[17]   On appeal, Stewart asserts that “the record does not support an inference that

       Stewart [] broke and entered any building or structure, or agreed with anyone

       else to do the same[.]” Appellant’s Brief at 13-14. Noting a lack of direct

       evidence – i.e., “No one saw Stewart enter the cabin, barn, or the Bruegge

       property” – he claims that he was improperly convicted because of his

       “proximity to [the] location of [the Baumgartner] burglary and his sibling

       relationship to the criminal responsible for [the Bruegge] burglar[y].” Id. at 12,

       17. We are unpersuaded, however, and find that the State presented sufficient

       evidence for the jury to convict Stewart of conspiracy to commit burglary.


[18]   Stewart, Luellen, and Cameron traveled together on May 16, 2017, to a

       wooded area of Ripley County in Luellen’s pick-up truck, and they brought

       with them burglary tools such as gloves, a ski mask, a screwdriver, and two

       flashlights. They also had two loaded handguns. The exact order of events is

       not entirely clear, but what is known is that Baumgartner’s gate to his driveway

       was knocked down and his cabin and barn were broken into and property

       taken. Stewart left Baumgartner’s property and walked to Wood’s garage,

       hiding a gun in his shirt that was tucked under his arm, and he asked for a

       phone or for a ride. After making a call, he said he was going to meet his

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-411 | July 30, 2019   Page 10 of 18
       girlfriend and brother in a pick-up truck. As Robinson was giving him a ride on

       the ATV, Stewart directed Robinson down a lane that led to Baumgartner’s

       property, telling Robinson, “[W]e was right back that road there[.]” Transcript

       Vol. 3 at 118. When Wood and Marquardt met up with Robinson and Stewart

       on Baumgartner’s driveway, they saw ruts in the mud where a vehicle appeared

       to have been stuck and wooden planks from a picnic table had been used to get

       it out of the mud. Stewart got very nervous when the men heard an engine

       running, which they discovered was Baumgartner’s tractor tipped over against a

       tree. Baumgartner testified that he did not put the rope on the tractor (or on the

       pick-up truck). Stewart tried to walk away before police arrived and then hit

       himself in the head with a rock saying he was stupid and could not be there

       when police arrived. When Stewart sat down on the ground, Marquardt saw

       the Glock handgun and kicked it to Robinson. The gun had a live round in the

       chamber and a full magazine. Stewart was confrontational and aggressive with

       Marquardt, who was physically preventing Stewart from leaving until police

       arrived, and he made threatening remarks that he could call the Arian Nation

       Brotherhood who would come quickly to his aid. Stewart gave Lieutenant Holt

       a somewhat different story than he had told Wood and his friends, telling the

       officer that he was trying to find his pregnant girlfriend named Chelsea Baxter

       and his cousin – thus giving a false name for his girlfriend and not mentioning

       his brother – and he said that they were in a Ford Explorer, not a pick-up truck.


[19]   When police later found the pick-up truck (and Luellen) at the Monks’

       property, Stewart’s wallet and ID were in the truck, as well as the gun case to


       Court of Appeals of Indiana | Memorandum Decision 19A-CR-411 | July 30, 2019   Page 11 of 18
       the gun he had been carrying, thus linking Stewart to the truck. Also found in

       the pick-up were various items that had been stolen from Baumgartner’s cabin

       and barn. Around the time that Stewart was transported to jail, police

       responded to the burglary at the Bruegge property. Stewart’s brother, Cameron,

       eventually jumped out a window and fled on foot, tossing a loaded handgun.

       Items were strewn about inside the house and a safe moved to the kitchen.

       Stewart contacted Luellen while in jail and made statements indicating that he

       regretted getting her involved. From the evidence presented, the jury could

       have inferred that Stewart had an agreement with Luellen and/or Cameron to

       come to the secluded, wooded area to burglarize homes.


[20]   Stewart suggests that when he left Baumgartner’s property and went for

       assistance, “the only rational inference” is that Luellen dislodged the truck and

       left before he returned, arguing that, even if items found in the truck could

       “properly [be] associated with Luellen,” he “could not be responsible for the

       items collected by [her].” Appellant’s Brief at 14-15. Effectively, Stewart appears

       to be arguing that Luellen took the property while he was walking to Wood’s

       house and he had no connection to it. Even if she did take it then, that does not

       preclude his conspiracy conviction. It is well-settled that the evidence need not

       be sufficient to overcome every reasonable hypothesis of innocence. Craig v.

       State, 730 N.E.2d 1262, 1266 (Ind. 2000).


[21]   We also reject Stewart’s suggestion that Cameron burglarized the Bruegge

       house several hours after Stewart was arrested and “the intervening three hours

       completely attenuates [] Stewart’s potential involvement” in that burglary.

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-411 | July 30, 2019   Page 12 of 18
       Appellant’s Brief at 16. First, there is no evidence as to when Cameron entered

       the home, only evidence of when he was discovered in the home. Second, even

       if Cameron broke in after Stewart had been arrested, that does not preclude a

       jury inference that Stewart was part of the plan to burglarize the home. Indeed,

       Stewart, Luellen, and Cameron were all arrested within a three-hour time

       frame. Stewart was deceptive with Lieutenant Holt, saying that he was with his

       girlfriend (who he said was named Chelsea Baxter) and cousin when they got

       lost and stuck in a Ford Explorer, which statements indicate an attempt by

       Stewart to disassociate himself from Luellen, his brother, and the red Chevy

       S10 pick-up truck. Ultimately, Stewart’s arguments are improper requests to

       reweigh the evidence. The State presented sufficient evidence from which the

       jury could have inferred that Stewart agreed with Luellen and/or Cameron to

       commit burglary.


                                         II. Inappropriate Sentence

[22]   Stewart argues that his sentence is inappropriate. We may revise a sentence

       authorized by statute if, after due consideration of the trial court’s decision, we

       find the sentence inappropriate in light of the nature of the offense and the

       character of the offender. Ind. Appellate Rule 7(B). Indiana’s flexible

       sentencing scheme allows trial courts to tailor an appropriate sentence to the

       circumstances presented and the trial court’s judgment “should receive

       considerable deference.” Cardwell v. State, 895 N.E.2d 1219, 1224 (Ind. 2008).

       The principal role of appellate review is to attempt to “leaven the outliers.” Id.

       at 1225. Whether we regard a sentence as inappropriate at the end of the day

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-411 | July 30, 2019   Page 13 of 18
       turns on “our sense of culpability of the defendant, the severity of the crime, the

       damage done to others, and myriad other factors that come to light in a given

       case.” Id. at 1224. Deference to the trial court “prevail[s] unless overcome by

       compelling evidence portraying in a positive light the nature of the offense (such

       as accompanied by restraint, regard, and lack of brutality) and the defendant’s

       character (such as substantial virtuous traits or persistent examples of good

       character).” Stephenson v. State, 29 N.E.3d 111, 122 (Ind. 2015). The burden is

       on the defendant to persuade us his sentence is inappropriate. Childress v. State,

       848 N.E.2d 1073, 1080 (Ind. 2006).


[23]   When determining whether a sentence is inappropriate as to the nature of the

       offense, the advisory sentence is the starting point the Legislature has selected

       as an appropriate sentence for the crime committed. Id. at 1081. For his Level

       2 felony conspiracy to commit burglary while armed with a deadly weapon

       conviction, Stewart faced a sentencing range from ten years to thirty years, with

       the advisory being seventeen and one-half years. Ind. Code § 35-50-2-4.5. For

       his Level 4 felony possession of a firearm by a serious violent felon conviction,

       Stewart faced a sentencing range from two to twelve years, with the advisory

       sentence being six years. I.C. § 35-50-2-5.5. The trial court ordered the

       maximum sentence on each conviction and ordered them to be served

       consecutively for an aggregate sentence of forty-two years. 2 Stewart argues that



       2
         We note that the trial court issued a thirteen-page sentencing order that detailed the aggravating and
       mitigating circumstances that it considered, including those that it rejected and why. It also explained its
       reasoning for imposing consecutive sentences. The trial court’s thoroughness aided our appellate review.

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-411 | July 30, 2019                      Page 14 of 18
       there was no evidence that he caused bodily harm or intended to do so, that the

       financial harm was not excessive, and that, at most, he “was somehow

       involved” in rummaging through unoccupied cabins. Appellant’s Brief at 20.

       Therefore, he asserts that he was not the worst of the worst offenders and did

       not deserve a maximum sentence


[24]   As this court has recognized, “[t]he nature of the offense is found in the details

       and circumstances of the commission of the offense and the defendant’s

       participation.” Croy v. State, 953 N.E.2d 660, 664 (Ind. Ct. App. 2011). Here,

       Stewart, along with his girlfriend and brother, came to the remote area prepared

       to burglarize cabins or residences, and one or more of them did so. Two of the

       three, Stewart and his brother, each carried a loaded handgun with a bullet in

       the chamber, ready to fire. Stewart entered Wood’s garage and then was riding

       around with Robinson on the ATV all while holding the Glock wrapped up

       under his shirt. When Wood left to call law enforcement, Stewart aggressively

       approached Marquardt with the gun, now in his hand with the wrapped shirt

       over it. Stewart chest-bumped Marquardt when Marquardt told Stewart that he

       was not leaving before police arrived. Stewart also made what Marquardt

       viewed as threatening remarks about being able to quickly summon the Arian

       Nation Brotherhood for assistance. Although the financial value of the

       machete, axe, toilet seat, and rope may have been minimal, both the Bruegge

       farmhouse and the Baumgartner cabin were ransacked, with items pulled out of

       drawers and cabinets and strewn about. The Baumgartner gate was knocked off

       its hinges and the cabin door was kicked in. The tractor, with bush hog still


       Court of Appeals of Indiana | Memorandum Decision 19A-CR-411 | July 30, 2019   Page 15 of 18
       attached and dragging behind it, was left running against a tree in a creek and

       was damaged in excess of $1000. At the Bruegge property, family heirlooms

       were broken or destroyed. Stewart’s emails to his girlfriend indicate regret at

       getting her involved, reflecting his integral role in the burglaries. We find that

       the nature of the offense does not warrant revision of his sentence.


[25]   “The character of the offender is found in what we learn of the offender’s life

       and conduct.” Croy, 953 N.E.2d at 664. When considering the character of the

       offender, “‘one relevant fact is the defendant’s criminal history,’ and ‘[t]he

       significance of criminal history varies based on the gravity, nature, and number

       of prior offenses in relation to the current offense.’” Sanders v. State, 71 N.E.3d

       839, 844 (Ind. Ct. App. 2017) (quoting Garcia v. State, 47 N.E.3d 1249, 1251

       (Ind. Ct. App. 2015), trans. denied), trans. denied. The trial court may consider

       not only the defendant’s adult criminal history but also his juvenile delinquency

       record in determining whether his criminal history is significant. Id. Stewart

       urges on appeal that his prior history was for unrelated and relatively minor

       offenses, he “is still very young,” he was exposed to alcohol and drugs as a

       teenager, and he was “poorly raised by an alcoholic father and a drug addicted

       mother.” Appellant’s Brief at 20-21.


[26]   When he committed the offenses, Stewart was just shy of twenty-two years old,

       which we disagree qualifies him as one who would be unable to understand

       consequences of his actions. Stewart has a juvenile history and spent two years

       at the Indiana Boy’s School. He has five misdemeanor convictions and a prior

       Class B felony conviction for burglary and was on parole when he committed

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-411 | July 30, 2019   Page 16 of 18
       the current offenses. With regard to Stewart’s difficult upbringing, we

       recognize the uphill struggle he faced, but our courts have continuously held

       that “evidence of a difficult childhood is entitled to little, if any, mitigating

       weight.” Bethea v. State, 983 N.E.2d 1134, 1141 (Ind. 2013); Ritchie v. State, 875

       N.E.2d 706, 725 (Ind. 2007); Bryant v. State, 984 N.E.2d 240, 252 (Ind. Ct. App.

       2013), trans. denied. Furthermore, Stewart’s grandmother’s testimony at the

       sentencing hearing reveals that, while Stewart had a difficult childhood, she was

       always available to him and his siblings, offered them a place to stay and meals,

       and provided support, yet Stewart ultimately made poor choices. Also, as the

       trial court aptly observed, “Stewart has never worked a day in his life, never

       had . . . a real job.” Transcript Vol. 4 at 183.


[27]   Stewart admits that, while in jail awaiting trial and sentencing, he “had been

       involved in two battery incidents involving other inmates, had been found in

       possession of contraband and had been disruptive.” Appellant’s Brief at 21. We

       find the details of Stewart’s conduct in jail are particularly troubling and reflect

       poorly on his character. Jail Administrator Deputy Bob Curl testified at the

       sentencing hearing and described a number of violent confrontations between

       Stewart and other inmates. In at least one altercation in which Stewart struck

       another inmate, Stewart’s brother Cameron was also involved by covering the

       camera. The two were seen “high fiving” in a celebratory fashion on multiple

       occasions after striking other inmates. Transcript Vol. 4 at 156. Stewart was also

       video-recorded making gang signs and using his hand to appear to point a gun.

       Stewart, Cameron, and another inmate were angry when contraband was


       Court of Appeals of Indiana | Memorandum Decision 19A-CR-411 | July 30, 2019   Page 17 of 18
       removed from their cell block, cussing at jail officers and kicking a mop bucket,

       which hit a jail officer. When Deputy Curl responded to the incident, Stewart

       made lewd and threatening comments to officers. In another instance, Stewart

       brutally beat another inmate to the point where the other inmate was sent to the

       emergency room where he received twenty-two stitches and was found to have

       a broken nose and broken orbital bone. Stewart was seen on video removing a

       long piece of metal from his bunk and handing it to another inmate; Deputy

       Curl explained that the metal piece was “a heavy piece of angle iron” removed

       from the ceiling that “you could hit somebody and probably kill them with []

       instantly . . . It is that heavy.” Id. at 167. In addition to the above, there were

       other incidents, such that Stewart was “consistently” breaking the rules. Id. at

       168. The trial court found, and we agree, that his behavior in jail was

       “horrendous.” Id. at 183. We do not find anything about Stewart’s character

       that makes his sentence inappropriate.


[28]   We reiterate that our task on appeal is not to determine whether another

       sentence might be more appropriate; rather, the inquiry is whether the imposed

       sentence is inappropriate. Barker v. State, 994 N.E.2d 306, 315 (Ind. Ct. App.

       2013), trans. denied. Stewart has failed to carry his burden of establishing that

       his sentence is inappropriate in light of the nature of the offense and his

       character.


[29]   Judgment affirmed.


       Kirsch, J. and Vaidik, C.J., concur.

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-411 | July 30, 2019   Page 18 of 18